1    BROOKS R. BROWN (SBN 250724)
     BBrown@goodwinlaw.com
2    W. KYLE TAYMAN (pro hac vice)
     KTayman@goodwinlaw.com
3    GOODWIN PROCTER LLP
     1900 N Street NW
4    Washington, DC 20036
     Tel.: +1 202 346 4000
5    Fax.: +1 202 346 4444
6    JEFFREY B MORGANROTH (pro hac vice)
     jmorganroth@morganrothlaw.com
7    MORGANROTH AND MORGANROTH PLLC
     344 North Old Woodard Avenue, Suite 200
8    Birmingham, MI 48009
     Tel.: +1 248 864 4000
9    Fax: +1 248 864 4001
10   LAURA A. STOLL (SBN 255023)
     LStoll@goodwinlaw.com
11   GOODWIN PROCTER LLP
     601 S. Figueroa Street, 41st Floor
12   Los Angeles, CA 90017
     Tel.: +1 213 426 2500
13   Fax.: +1 213 623 1673
14   Attorneys for Defendant:
     QUICKEN LOANS INC.
15
     [ADDITIONAL COUNSEL LISTED IN SIGNATURE BLOCK]
16
17                        UNITED STATES DISTRICT COURT
18                      CENTRAL DISTRICT OF CALIFORNIA
19                               WESTERN DIVISION
20
     AMANDA HILL; and GAYLE HYDE,          Case No. 5:19-cv-00163-FMO-SP
21   Individually and On Behalf of All     [PROPOSED] STIPULATED
     Others Similarly Situated,            PROTECTIVE ORDER
22
                 Plaintiffs,
23
           v.
24
     QUICKEN LOANS INC.,
25
                 Defendant.
26
27
28
1          1. A. PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, Plaintiffs Amanda Hill and Gayle Hyde, individually
6    and on behalf of all others similarly situated, and Defendant Quicken Loans Inc.
7    (together, “the parties”) hereby stipulate to and petition the Court to enter the
8    following Stipulated Protective Order. The parties acknowledge that this Order does
9    not confer blanket protections on all disclosures or responses to discovery and that
10   the protection it affords from public disclosure and use extends only to the limited
11   information or items that are entitled to confidential treatment under the applicable
12   legal principles. The parties further acknowledge, as set forth in Section 12.3,
13   below, that this Stipulated Protective Order does not entitle them to file confidential
14   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
15   followed and the standards that will be applied when a party seeks permission from
16   the court to file material under seal.
17         B. GOOD CAUSE STATEMENT
18         This action is likely to involve trade secrets, customer information and other
19   valuable research, development, commercial, financial, technical and/or proprietary
20   information for which special protection from public disclosure and from use for
21   any purpose other than prosecution of this action is warranted. Such confidential and
22   proprietary materials and information consist of, among other things, information
23   that contains and/or reveals trade secrets; proprietary business information,
24   including without limitation, research, technical, commercial or financial
25   information, and/or information about business methods or practices, business plans,
26   business contracts, and/or business policies and procedures; personal identifying
27   information (including, without limitation, social security numbers, addresses and
28   telephone numbers) and/or financial information about any party, any employee of

                                               -1-
1    any party, or any third party or putative class member, including without limitation
2    information about any individual’s banking or lending relationship, credit history,
3    and/or assets and liabilities; income tax returns (including attached schedules and
4    forms), W-2 forms and 1099 forms; or personnel or employment records of a person
5    who is not a party to the case, information otherwise generally unavailable to the
6    public, or which may be privileged or otherwise protected from disclosure under
7    state or federal statutes, court rules, case decisions, or common law. Accordingly, to
8    expedite the flow of information, to facilitate the prompt resolution of disputes over
9    confidentiality of discovery materials, to adequately protect information the parties
10   are entitled to keep confidential, to ensure that the parties are permitted reasonable
11   necessary uses of such material in preparation for and in the conduct of trial, to
12   address their handling at the end of the litigation, and serve the ends of justice, a
13   protective order for such information is justified in this matter. It is the intent of the
14   parties that information will not be designated as confidential for tactical reasons
15   and that nothing be so designated without a good faith belief that it has been
16   maintained in a confidential, non-public manner, and there is good cause why it
17   should not be part of the public record of this case.
18         2. DEFINITIONS
19         2.1 Action: this pending federal law suit, Hill v. Quicken Loans Inc., No.
20   5:19-cv-00163-FMO-SP.
21         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
22   information or items under this Order.
23         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
24   it is generated, stored or maintained) or tangible things that qualify for protection
25   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
26   Cause Statement.
27         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
28   support staff).

                                               -2-
1          2.5 Designating Party: a Party or Non-Party that designates information or
2    items that it produces in disclosures or in responses to discovery as
3    “CONFIDENTIAL.”
4          2.6 Disclosure or Discovery Material: all items or information, regardless of
5    the medium or manner in which it is generated, stored, or maintained (including,
6    among other things, testimony, transcripts, and tangible things), that are produced or
7    generated in disclosures or responses to discovery in this matter.
8          2.7 Expert: a person with specialized knowledge or experience in a matter
9    pertinent to the litigation who has been retained by a Party or its counsel to serve as
10   an expert witness or as a consultant in this Action.
11         2.8 House Counsel: attorneys who are employees of a party to this Action.
12   House Counsel does not include Outside Counsel of Record or any other outside
13   counsel.
14         2.9 Non-Party: any natural person, partnership, corporation, association, or
15   other legal entity not named as a Party to this action.
16         2.10 Outside Counsel of Record: attorneys who are not employees of a party
17   to this Action but are retained to represent or advise a party to this Action and have
18   appeared in this Action on behalf of that party or are affiliated with a law firm which
19   has appeared on behalf of that party, and includes support staff.
20         2.11 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22   support staffs).
23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25         2.13 Professional Vendors: persons or entities that provide litigation support
26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
28   and their employees and subcontractors.

                                              -3-
1          2.14 Protected Material: any Disclosure or Discovery Material that is
2    designated as “CONFIDENTIAL.”
3          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
4    from a Producing Party.
5          3. SCOPE
6          The protections conferred by this Stipulation and Order cover not only
7    Protected Material (as defined above), but also (1) any information copied or
8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
9    compilations of Protected Material; and (3) any testimony, conversations, or
10   presentations by Parties or their Counsel that might reveal Protected Material.
11          Nothing in this Order shall be construed to affect the use of any document,
12   material, or information at any trial or hearing. A party that intends to present (or
13   anticipates that it may present) Protected Material at a hearing or trial shall bring
14   that issue to the Court’s and the parties’ attention at the commencement of the
15   hearing or by motion or in a pretrial memorandum without disclosing the Protected
16   Material. The Court may make such orders as are necessary to govern the use of
17   such documents or information at trial or hearing.
18         4. DURATION
19          Even after final disposition of this litigation, the confidentiality obligations
20   imposed by this Order shall remain in effect until a Designating Party agrees
21   otherwise in writing or a court order otherwise directs. Final disposition shall be
22   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
23   or without prejudice; and (2) final judgment herein after the completion and
24   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
25   including the time limits for filing any motions or applications for extension of time
26   pursuant to applicable law.
27
28

                                             -4-
1          5. DESIGNATING PROTECTED MATERIAL
2          5.1 Exercise of Restraint and Care in Designating Material for Protection.
3    Each Party or Non-Party that designates information or items for protection under
4    this Order must take care to limit any such designation to specific material that
5    qualifies under the appropriate standards. The Designating Party must designate for
6    protection only those parts of material, documents, items, or oral or written
7    communications that qualify so that other portions of the material, documents,
8    items, or communications for which protection is not warranted are not swept
9    unjustifiably within the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating
14   Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2 Manner and Timing of Designations. Except as otherwise provided in this
19   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24         (a) for information in documentary form (e.g., paper or electronic documents,
25   but excluding transcripts of depositions or other pretrial or trial proceedings), that
26   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
27   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
28   portion or portions of the material on a page qualifies for protection, the Producing

                                             -5-
1    Party also, to the extent practical, must clearly identify the protected portion(s) (e.g.,
2    by making appropriate markings in the margins).
3          A Party or Non-Party that makes original documents available for inspection
4    need not designate them for protection until after the inspecting Party has indicated
5    which documents it would like copied and produced. During the inspection and
6    before the designation, all of the material made available for inspection shall be
7    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
8    documents it wants copied and produced, the Producing Party must determine which
9    documents, or portions thereof, qualify for protection under this Order. Then, before
10   producing the specified documents, the Producing Party must affix the
11   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
12   portion or portions of the material on a page qualifies for protection, the Producing
13   Party also, to the extent practical, must clearly identify the protected portion(s) (e.g.,
14   by making appropriate markings in the margins).
15         (b) for testimony given in depositions, unless all parties agree on the record at
16   the time the deposition testimony is taken, all deposition testimony taken in this case
17   shall be treated as “CONFIDENTIAL” until the expiration the thirtieth day after the
18   transcript is delivered to any party or the witness (or such other time period as the
19   parties may agree upon or the Court may permit). Within this time period, a party
20   may serve a Notice of Designation to all parties of record as to specific portions of
21   the testimony that are designated “CONFIDENTIAL,” and thereafter only those
22   portions identified in the Notice of Designation shall be protected by the terms of
23   this Order. The failure to serve a timely Notice of Designation shall waive any
24   designation of testimony taken in that deposition as “CONFIDENTIAL,” unless
25   otherwise ordered by the Court.
26         (c) for information produced in some form other than documentary and for
27   any other tangible items, that the Producing Party affix in a prominent place on the
28   exterior of the container or containers in which the information is stored the legend

                                               -6-
1    “CONFIDENTIAL.” If only a portion or portions of the information warrants
2    protection, the Producing Party, to the extent practicable, shall identify the protected
3    portion(s).
4          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
5    failure to designate qualified information or items does not, standing alone, waive
6    the Designating Party’s right to secure protection under this Order for such material.
7    Upon timely correction of a designation, the Receiving Party must make reasonable
8    efforts to assure that the material is treated in accordance with the provisions of this
9    Order.
10         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s
13   Scheduling Order.
14         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
15   resolution process under Local Rule 37.1 et seq.
16         6.3 The burden of persuasion in any such challenge proceeding shall be on the
17   Designating Party. Frivolous challenges, and those made for an improper purpose
18   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
19   expose the Challenging Party to sanctions. Unless the Designating Party has waived
20   or withdrawn the confidentiality designation, all parties shall continue to afford the
21   material in question the level of protection to which it is entitled under the
22   Producing Party’s designation until the Court rules on the challenge.
23         7. ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1 Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28   conditions described in this Order. When the Action has been terminated, a

                                              -7-
1    Receiving Party must comply with the provisions of section 13 below (FINAL
2    DISPOSITION).
3          Protected Material must be stored and maintained by a Receiving Party at a
4    location and in a secure manner that ensures that access is limited to the persons
5    authorized under this Order.
6          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
7    ordered by the court or permitted in writing by the Designating Party, a Receiving
8    Party may disclose any information or item designated “CONFIDENTIAL” only to
9    the   following   persons.       In   this     litigation,   information   designated   as
10   “CONFIDENTIAL” may be disclosed only to the named plaintiff and not to any
11   other member of the putative class unless and until a class including the putative
12   member has been certified.
13         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
14   employees of said Outside Counsel of Record to whom it is reasonably necessary to
15   disclose the information for this Action;
16         (b) the officers, directors, and employees (including House Counsel) of the
17   Receiving Party to whom disclosure is reasonably necessary for this Action;
18         (c) Experts (as defined in this Order) of the Receiving Party to whom
19   disclosure is reasonably necessary for this Action and who have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21         (d) the court and its personnel;
22         (e) court reporters and their staff;
23         (f) professional jury or trial consultants, mock jurors, and Professional
24   Vendors to whom disclosure is reasonably necessary for this Action and who have
25   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26         (g) the author or recipient of a document containing the information or a
27   custodian or other person who otherwise possessed or knew the information;
28

                                                  -8-
1          (h) during their depositions, witnesses, and attorneys for witnesses, in the
2    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
3    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
4    not be permitted to keep any confidential information unless they sign the
5    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
6    agreed by the Designating Party or ordered by the court. Pages of transcribed
7    deposition testimony or exhibits to depositions that reveal Protected Material may
8    be separately bound by the court reporter and may not be disclosed to anyone except
9    as permitted under this Stipulated Protective Order; and
10         (i) any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12         8.   PROTECTED          MATERIAL         SUBPOENAED          OR     ORDERED
13   PRODUCED IN OTHER LITIGATION
14         If a Party is served with a subpoena or a court order issued in other litigation
15   that compels disclosure of any information or items designated in this Action as
16   “CONFIDENTIAL,” that Party must:
17         (a) promptly notify in writing the Designating Party. Such notification shall
18   include a copy of the subpoena or court order;
19         (b) promptly notify in writing the party who caused the subpoena or order to
20   issue in the other litigation that some or all of the material covered by the subpoena
21   or order is subject to this Protective Order. Such notification shall include a copy of
22   this Stipulated Protective Order; and
23         (c) cooperate with respect to all reasonable procedures sought to be pursued
24   by the Designating Party whose Protected Material may be affected.
25         If the Designating Party timely seeks a protective order, the Party served with
26   the subpoena or court order shall not produce any information designated in this
27   action as “CONFIDENTIAL” before a determination by the court from which the
28   subpoena or order issued, unless the Party has obtained the Designating Party’s

                                             -9-
1    permission. The Designating Party shall bear the burden and expense of seeking
2    protection in that court of its confidential material and nothing in these provisions
3    should be construed as authorizing or encouraging a Receiving Party in this Action
4    to disobey a lawful directive from another court.
5          9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
6    PRODUCED IN THIS LITIGATION
7          (a) The terms of this Order are applicable to information produced by a Non-
8    Party in this Action and designated as “CONFIDENTIAL.” Such information
9    produced by Non-Parties in connection with this litigation is protected by the
10   remedies and relief provided by this Order. Nothing in these provisions should be
11   construed as prohibiting a Non-Party from seeking additional protections.
12         (b) In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s
15   confidential information, then the Party shall:
16         (1) promptly notify in writing the Requesting Party and the Non-Party that
17   some or all of the information requested is subject to a confidentiality agreement
18   with a Non-Party;
19         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
20   Order in this Action, the relevant discovery request(s), and a reasonably specific
21   description of the information requested; and
22         (3) make the information requested available for inspection by the Non-Party,
23   if requested.
24         (c) If the Non-Party fails to seek a protective order from this court within 14
25   days of receiving the notice and accompanying information, the Receiving Party
26   may produce the Non-Party’s confidential information responsive to the discovery
27   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
28   not produce any information in its possession or control that is subject to the

                                             - 10 -
1    confidentiality agreement with the Non-Party before a determination by the court.
2    Absent a court order to the contrary, the Non-Party shall bear the burden and
3    expense of seeking protection in this court of its Protected Material.
4          10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
5          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
6    Protected Material to any person or in any circumstance not authorized under this
7    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
8    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
9    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
10   persons to whom unauthorized disclosures were made of all the terms of this Order,
11   and (d) request such person or persons to execute the “Acknowledgment and
12   Agreement to Be Bound” that is attached hereto as Exhibit A. The parties shall
13   make reasonable efforts to prevent unauthorized or inadvertent disclosure of
14   “CONFIDENTIAL” information.             Counsel shall maintain the originals of the
15   “Acknowledgment and Agreement to Be Bound” signed by persons acknowledging
16   their obligations under this Stipulated Protective Order for a period of three years
17   after the final disposition of this Action.
18         11.    INADVERTENT             PRODUCTION         OF     PRIVILEGED          OR
19   OTHERWISE PROTECTED MATERIAL
20         When a Producing Party gives notice to Receiving Parties that certain
21   inadvertently produced material is subject to a claim of privilege or other protection,
22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
24   may be established in an e-discovery order that provides for production without
25   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
26   as the parties reach an agreement on the effect of disclosure of a communication or
27   information covered by the attorney-client privilege or work product protection, the
28

                                              - 11 -
1    parties may incorporate their agreement in the stipulated protective order submitted
2    to the court.
3          12. MISCELLANEOUS
4          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
5    person to seek its modification by the Court in the future.
6          12.2 Right to Assert Other Objections. By stipulating to the entry of this
7    Protective Order no Party waives any right it otherwise would have to object to
8    disclosing or producing any information or item on any ground not addressed in this
9    Stipulated Protective Order. Similarly, no Party waives any right to object on any
10   ground to use in evidence of any of the material covered by this Protective Order.
11         12.3 Filing Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
13   only be filed under seal pursuant to a court order authorizing the sealing of the
14   specific Protected Material at issue. If a Party's request to file Protected Material
15   under seal is denied by the court, then the Receiving Party may file the information
16   in the public record unless otherwise instructed by the court.
17         13. FINAL DISPOSITION
18         Within 60 days after the final disposition of this Action, as defined in
19   paragraph 4, each Receiving Party must return all Protected Material to the
20   Producing Party or destroy such material. As used in this subdivision, “all Protected
21   Material” includes all copies, abstracts, compilations, summaries, and any other
22   format reproducing or capturing any of the Protected Material. Whether the
23   Protected Material is returned or destroyed, the Receiving Party must submit a
24   written certification to the Producing Party (and, if not the same person or entity, to
25   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
26   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
27   that the Receiving Party has not retained any copies, abstracts, compilations,
28   summaries or any other format reproducing or capturing any of the Protected

                                             - 12 -
1    Material. Notwithstanding this provision, Counsel are entitled to retain an archival
2    copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
3    memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
4    work product, and consultant and expert work product, even if such materials
5    contain Protected Material. Any such archival copies that contain or constitute
6    Protected Material remain subject to this Protective Order as set forth in Section 4
7    (DURATION).
8          14. Any violation of this Order may be punished by any and all appropriate
9    measures including, without limitation, contempt proceedings and/or monetary
10   sanctions.
11
12         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13         DATED: January 14, 2020
14         /s/ Jason A. Ibey
15         FRANK S. HEDIN (SBN 291289)
           fhedin@hedinhall.com
16         DAVID W. HALL (SBN 274921)
17         dhall@hedinhall.com
           Four Embarcadero Center, Suite 1400
18         San Francisco, California 94111
19         Telephone: (415) 766-3534
           Facsimile: (415) 402-0058
20
21         KAZEROUNI LAW GROUP, APC
           Abbas Kazerounian, Esq. (SBN: 249203)
22         ak@kazlg.com
23         Jason A. Ibey, Esq. (SBN: 284607)
           jason@kazlg.com
24         245 Fischer Avenue, Suite D1
25         Costa Mesa, California 92626
           Telephone: (800) 400-6808
26         Facsimile: (800) 520-5523
27
           Counsel for Plaintiffs and Putative Class
28

                                             - 13 -
1
2    DATED: January 14, 2020
3    /s/ W. Kyle Tayman
4    BROOKS R. BROWN
     BBrown@goodwinlaw.com
5    LAURA A. STOLL
6    LStoll@goodwinlaw.com
     W. KYLE TAYMAN (pro hac vice)
7    KTayman@goodwinlaw.com
8    GOODWIN PROCTER LLP

9    Attorneys for Defendant:
     QUICKEN LOANS INC.
10
11   YVONNE W. CHAN (pro hac vice)
     ychan@goodwinlaw.com
12   GOODWIN PROCTER LLP
13   100 Northern Avenue
     Boston, MA 02210
14   Tel.: +1 617 570-1000
15   Fax: +1 617 523-1231
16   JEFFREY B. MORGANROTH (pro hac vice)
17   jmorganroth@morganrothlaw.com
     MORGANROTH and MORGANROTH PLLC
18
19   Counsel for Quicken Loans Inc.
20
21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22            January 27, 2020
     DATED:________________________
23   _____________________________________
24   Hon. Fernando M. Olguin Sheri Pym
25   United States District Judge
26                Magistrate

27
28

                                      - 14 -
1                                    ATTACHMENT A
2                          UNITED STATES DISTRICT COURT
3                        CENTRAL DISTRICT OF CALIFORNIA
4                                  WESTERN DIVISION
5
     AMANDA HILL; and GAYLE HYDE,
6    Individually and On Behalf of All
     Others Similarly Situated,
7                                               Case No. 5:19-cv-00163-FMO-SP
                  Plaintiffs,
8
           v.                                   ACKNOWLEDGMENT AND
9
     QUICKEN LOANS INC.,                        AGREEMENT TO BE BOUND
10
                  Defendant.
11
12
13         I, _____________________________, of ____________________________,
14   declare under penalty of perjury that I have read in its entirety and understand the
15   Stipulated Protective Order that was issued by the United States District Court for
16   the Central District of California on __________________ in the case of Hill v.
17   Quicken Loans Inc., Case No. 5:19-cv-00163-FMO-SP. I agree to comply with and
18   to be bound by all the terms of this Stipulated Protective Order and I understand and
19   acknowledge that failure to so comply could expose me to sanctions and punishment
20   in the nature of contempt. I solemnly promise that I will not disclose in any manner
21   any information or item that is subject to this Stipulated Protective Order to any
22   person or entity except in strict compliance with the provisions of this Order.
23         I further agree to submit to the jurisdiction of the United States District Court
24   for the Central District of California for the purpose of enforcing the terms of this
25   Stipulated Protective Order, even if such enforcement proceedings occur after
26   termination of this action. I hereby appoint __________________________ of
27   _______________________________________ as my California agent for service
28

                                             - 15 -
1    of process in connection with this action or any proceedings related to enforcement
2    of this Stipulated Protective Order.
3          Date: ______________________________________
4          City and State where sworn and signed: _____________________________
5          Printed name: _______________________________
6          Signature: __________________________________
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            - 16 -
1                           L.R. 5-4.3.4(a)(2) CERTIFICATION
2          Pursuant to L.R. 5-4.3.4(a)(2), I hereby certify that all other signatories listed
3    concur in this filing’s content and have authorized this filing.
4
5                                                     /s/ W. Kyle Tayman
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             - 17 -
